Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2008

Muja v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1951




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Muja v. Atty Gen USA" (2008). 2008 Decisions. Paper 1026.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1026


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-1951
                                      ___________

                                    JAHIR MUJAH,
                                                       Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent
                     ___________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A98-113-382 )
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   JUNE 12, 2008

          Before: SLOVITER, STAPLETON AND COWEN, Circuit Judges

                             (Opinion filed: June 13, 2008)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Jahir Muja petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing his appeal from the Immigration Judge’s (“IJ”) denial of his applications

for asylum, withholding of removal, and relief under the Convention Against Torture
(“CAT”). For the reasons set forth below, we will deny the petition for review.

       Muja is nineteen years old and is a native and citizen of Albania. Muja entered the

United States without inspection on April 15, 2004, and, several days later, was served

with a Notice to Appear charging him as an alien present in the United States without

being admitted or paroled. See INA § 212(a)(6)(A)(i) (8 U.S.C. § 1182(a)(6)(A)(i)). In

response, Muja submitted applications for asylum, withholding of removal, and relief

under the CAT on the ground that he was in danger from the Albanian mafia. Muja

explained that in 2002, his uncle, Xhevahir Lita, had been the lead prosecutor in a case

against the mafia. After the trial, the mafia leader threatened Lita and his family. Then,

one day in 2004, a car pulled up beside him as he was walking home from school, and

two men tried, unsuccessfully, to pull him into the car. Muja believes that the men were

members of the mafia, and that they sought to kidnap him in retaliation for his uncle’s

role in the 2002 trial. Muja stated that he cannot return to Albania because the mafia is

still looking for him and his family.

       At his September 13, 2005 removal hearing, Muja repeated the allegations in his

application, and produced a police report from the 2004 incident outside his school. This

report, however, characterized the incident as an attempted robbery. When questioned

about this inconsistency, Muja stated that he thought “it was the same thing.” (A.R. at p.

000095.) Muja stated that after he left the country, his parents and brothers moved to

another city in Albania, and his uncle relocated to a different district in the north. Since



                                              2
that time, no one has attempted to abduct or otherwise threaten any of his family

members.

       Following the hearing, IJ Henry S. Dogin denied Muja’s applications for relief.

The IJ found that, “[f]earing harm and possible past harm because one is connected with a

family member who prosecuted an individual does not fit within any of the parameters of

the asylum law.” (A.R. at p. 000046.) For the same reason, the IJ found that Muja’s

allegations did not entitle him to withholding of removal or relief under the CAT. By

order issued March 6, 2007, the BIA affirmed the IJ’s decision. The present petition for

review followed.

       We have jurisdiction to review final orders of removal pursuant to 8 U.S.C. §

1252(a)(1). See Abdulai v. Ashcroft, 239 F.3d 542, 548 (3d Cir. 2001). We review the

BIA’s decision for substantial evidence. See Abdille v. Ashcroft, 242 F.3d 477, 483-84

(3d Cir. 2001). Under this standard, we will uphold the Board’s findings unless the

evidence not only supports a contrary conclusion, but compels it. See id.

       In order to obtain asylum, Muja was required to show that he is “unable or

unwilling to return to [Albania] . . . because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158. To obtain

withholding of removal, he had to demonstrate that it is more likely than not that his life

would be threatened in Albania based on one of these protected grounds. 8 U.S.C. §



                                              3
1231(b)(3)(A). For relief under the CAT, Muja was required to demonstrate that it is

more likely than not that he would be tortured if removed to Albania. 8 C.F.R. §

208.16(c)(2).

       Upon review, we conclude that substantial evidence supports the BIA’s decision

denying Muja’s claims for asylum, withholding of removal, and relief under the CAT.

First, with respect to Muja’s claims for asylum, the BIA correctly concluded that Muja

failed to establish past persecution because he did not show a sufficient link between the

alleged attempted kidnapping and his uncle’s prosecution of a member of the mafia; the

only evidence submitted in support of his allegations was the police report, which stated

that the incident was an attempted robbery rather than a kidnapping, and made no

reference to the mafia.1 For this reason, we also agree with the BIA that Muja was not

entitled to withholding of removal. See 8 U.S.C. § 1231(b)(3)(A). Finally, because Muja

did not establish that he was tortured in the past, or that it was likely that he would be

tortured should he return home, the BIA correctly concluded that he did not meet the

criteria for relief under the CAT. See 8 C.F.R. § 208.16(c)(2).

       For the foregoing reasons, and because we conclude that Muja’s remaining

arguments are without merit, we will deny the petition for review.



   1
    Furthermore, as the IJ explained, this isolated incident does not amount to
“persecution” within the meaning of the statute. See Lie v. Ashcroft, 396 F.3d 530, 536
(3d Cir. 2005) (holding that “two isolated criminal acts, perpetrated by unknown
assailants, which resulted only in the theft of some personal property and a minor injury,
[are] not sufficiently severe to be considered persecution”).

                                              4